Citation Nr: 0205630	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  97-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran had active service with the Philippine Army, 
including recognized guerilla service in the service of the 
Armed Forces of the United States, from September 1942 to May 
1945.  The Board notes that the veteran petitioned the 
Secretary of the United States Department of the Army to have 
his service dates changed, but to date there has been no 
change of record in the veteran's recognized service dates 
with the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which declined to 
find that the veteran had submitted new and material evidence 
to reopen his previously denied claim of entitlement to 
service connection for arteriosclerotic disease.  This matter 
was originally before the Board on the veteran's most recent 
appeal in July 1998, when the Board affirmed the RO's 
decision by finding that the veteran had not submitted new 
and material evidence to reopen his claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) and in a June 1999 Order, the Court 
vacated the Board's decision and remanded the matter in order 
for further action consistent with the recent holding of the 
Federal Circuit Court of Appeals in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In accordance with the Court's order, the Board reviewed the 
veteran's claim in light of the holding in Hodge, supra, and 
rendered a new decision in August 2000.  The veteran again 
appealed the Board's decision and in June 2001, the Court 
vacated the Board's August 2000 decision which found that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for 
arteriosclerotic heart disease, and remanded the matter for 
consideration under the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Therefore, this 
matter is properly before the Board for adjudication.

The Board notes that in various items of correspondence as 
well as in testimony before the Board in March 1998, the 
veteran used the term "clear and unmistakable error" when 
discussing prior RO rating decisions.  Although the veteran's 
use of the term has not always been consistent with VA's term 
of art definition, the Board hereby refers this matter to the 
RO for clarification of the veteran's intent regarding the 
submission of a claim asserting clear and unmistakable error.


FINDINGS OF FACT

1.  In a reconsideration decision of January 1993, the Board 
denied entitlement to service connection for arteriosclerotic 
heart disease.

2.  Evidence submitted since the time of the Board's January 
1993 decision denying service connection for arteriosclerotic 
heart disease does not bear directly or substantially upon 
the issue at hand, is duplicative and/or cumulative, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for arteriosclerotic heart disease in 
January 1993 is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  The decision of the Board in January 1993 denying the 
veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease is final and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
request to reopen the claim of entitlement to service 
connection for arteriosclerotic heart disease as well as its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete this claim under the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2001)].  
Regulations implementing the VCAA have been enacted.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  By 
virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim currently on 
appeal.  Specifically, the veteran was given the opportunity 
to appear and testify before the Board to advance any and 
all arguments in favor of his claim; while his case was on 
the most recent appeal to the Court, the veteran was 
notified of the enactment of the VCAA and he did not oppose 
VA's motion to have the case remanded for consideration by 
the Board under that law; the veteran submitted additional 
evidence in July 2001; and, the veteran's representative 
submitted a Written Brief Presentation in February 2002 
requesting that the Board comply with the requirements of 
the VCAA by informing the veteran if it was determined that 
there was no reasonable possibility that additional 
assistance would aid in substantiating the veteran's claim.  
Consequently, because the veteran has been informed by VA of 
the evidence necessary to substantiate his claim on appeal 
and he has been given an opportunity to submit additional 
information and evidence he deems pertinent to his claim on 
appeal, the Board finds that the duty to assist requirements 
of the VCAA have been met and this matter is ripe for 
adjudication.

Factual Background

The Board, in a January 1993 reconsideration decision, found 
that evidence submitted since the time of an RO prior final 
decision dated in June 1981 denying entitlement to service 
connection for arteriosclerotic heart disease was neither 
"new" nor "material."  In so doing, the Board determined 
that evidence previously of record demonstrated that the 
veteran's arteriosclerotic heart disease did not have its 
onset in service or within one year of separation from 
service.

A certificate from the Veterans Memorial Hospital dated in 
November 1986 reportedly showed treatment for coronary 
insufficiency in December 1972, many years following the 
veteran's separation from service.  In like manner, a summary 
of hospitalization at the Veterans Memorial Hospital in 
September 1973, received in December 1986, indicated only a 
history of onset of chest pain in 1948, several years 
following the veteran's discharge, and an initial diagnosis 
of arteriosclerotic heart disease in 1960, many years post-
service.  A summary of hospitalization at the Veterans 
Memorial Hospital in March and April 1997, received by the RO 
in December 1986, showed only a history of and treatment for 
arteriosclerotic heart disease in 1976 and 1977, again, many 
years following the veteran's separation from service.

Copies of medical literature on cardiovascular disease, 
received in December 1986, were determined to be general in 
nature and not probative evidence demonstrating the onset of 
the veteran's arteriosclerotic heart disease in service or 
within one year of separation from service.  Similarly, an 
April 1977 medical certificate from the Veterans Memorial 
Hospital, received in November 1987, showed only treatment 
for arteriosclerotic heart disease and cardiomegaly in 1988, 
many years post-service.

The Board determined in 1993 that although the passage of 
time did not preclude the grant of service connection for a 
disability which first became manifest after service, it was 
nonetheless necessary to "connect" the present medical 
condition to the time in service.  The Board also determined 
that nothing in the evidence received since the RO's 1981 
decision attributed the veteran's post-service 
arteriosclerotic heart disease to his military service.  The 
Board further concluded that the additional evidence 
submitted was not "material" as it contained no objective 
proof that the veteran's arteriosclerotic disease had its 
onset in service.  Thus, having concluded that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's previously denied claim, the Board continued 
the denial of service connection for arteriosclerotic heart 
disease.

Subsequent to the Board's January 1993 decision, the veteran 
submitted a statement from Teofilo N. Quitco, M.D. dated in 
April 1994, stating that he had served with the veteran, "in 
the later part of 1945 and early 1946" and that some time in 
1946 he had treated the veteran for chest pains and 
discomfort.  Dr. Quitco also reported that, "sometimes in 
1948," while a resident physician, he again examined the 
veteran, "for the same complaint and in connection with 
[his] annual examination," at which time an, "x-ray film 
showed that he had hypertrophy of the left ventricle."  Dr. 
Quitco stated that all of his statements were made from 
memory and executed on behalf of the veteran.

In an affidavit dated in April 1994, the veteran's wife 
stated that she had been married to the veteran since May 22, 
1942, and that she recalled the veteran complaining of chest 
pains that he believed were due to "daily rigid training" 
following the surrender of Japan.  She also reported that in 
March 1947, the veteran complained of chest discomfort.  
Subsequently, the veteran underwent appendectomy, following 
which he was advised to, "rest to prevent reoccurrence of 
his chest pains."

In an affidavit dated in April 1994, P.S.B. indicated that he 
and the veteran had joined the guerilla forces in September 
of 1942.  He stated that in the later part of 1945, the 
veteran complained of chest pains and, upon his request, was 
transferred and given a different position.

In an affidavit dated in April 1994, V.A.V. stated that he 
was called to active duty with the veteran in December 1941, 
and that in the later part of 1945, the veteran complained of 
chest pains.  He stated that the veteran was treated by the 
battalion surgeon, Dr. Teofilo Quitco.

In response to a request for records of treatment dated from 
March 1947, the Records Officer of the Zamboanga City Medical 
Center, in April 1997, indicated that the Medical Center's 
last record of admission was dated in May 1954, and that it 
had no additional documents.  In correspondence dated in 
September 1972 and received by the RO in May 1997, Dr. Sergio 
G. Flores indicated that he had examined the veteran on 
September 22, 1972, and noted the presence of hypertensive 
and arteriosclerotic heart disease with a murmur present 
following exercise and, "signs of cardiomegaly in 1948."  
The veteran's blood pressure was 182/110.  Reportedly, the 
veteran had suffered from enlargement of the heart in 1948, 
for which he had received treatment by Dr. Teofilo Quitco at 
a local hospital.  Additionally noted was a history of 
arteriosclerotic heart disease, "in 1960, 1965, and 1968."  
The pertinent diagnoses were hypertension - 192/110 with 
hypertensive heart, arteriosclerotic heart disease, and 
cardiomegaly.

In March 1998, the veteran appeared and testified before the 
Board that he had complaints of chest pain during service and 
was examined by Dr. Quitco who advised him to rest.  He 
stated that his service dates were incorrect in that he 
continued to serve with the United States Armed Forces into 
1946.  As such, the veteran concluded that his 
arteriosclerotic heart disease was actually diagnosed within 
one year of his separation from service.

In correspondence dated in June 2001, and received by the 
Board in July 2001 with the veteran's waiver of review by the 
agency of original jurisdiction, the veteran's current 
treating cardiologist reported that the veteran had recently 
undergone a three lesion angioplasty and continued to be 
treated for arteriosclerotic heart disease.  He also stated 
that the veteran had hypertension, hyperlipidemia, diet-
controlled diabetes, and coronary artery disease.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Moreover, where a veteran served 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination from such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Once entitlement to service connection for a given disorder 
is denied by a decision of the Board, that determination 
becomes final absent appeal.  See 38 U.S.C.A. § 7104.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in January 1993.  In so doing, the Board finds that 
although the evidence is "new," as it has not previously 
been of record, it is not "material" because it does not 
medically link the veteran's current heart disorder to his 
service period.  Even though the affidavits submitted in 
April 1994 corroborate the veteran's recollection of having 
experienced chest pains in service, there is no evidence of a 
medical diagnosis of arteriosclerosis being made during 
service or within one year of separation from service.  The 
Board notes at this juncture that 38 C.F.R. § 3.303(b) 
specifically states that the rules governing service 
connection are not meant to mean that any abnormality of 
heart action or heart sounds in service will permit the 
granting of service connection for a disease of the heart 
shown as a clear-cut clinical entity at a later date.  Thus, 
the Board does not find that the recollections of chest pains 
and discomfort during service equate to the beginning of the 
currently diagnosed arteriosclerotic heart disease.

Regarding the statement of Dr. Quitco that he treated the 
veteran in early 1946 for chest pains and discomfort, the 
Board notes that the same statement documents the presence of 
left ventricle hypertrophy, arguably indicative of the 
presence of heart disease, no earlier than 1948, 
approximately three years following the veteran's separation 
from service.  Moreover, that statement was of record at the 
time of the prior Board decision in January 1993 and, as 
such, was clearly considered in the context of the Board's 
previous denial.

The statements of Dr. Flores and the veteran's current 
treating cardiologist are certainly new, but only reflect 
treatment for arteriosclerotic heart disease many years after 
the veteran's separation from service.  Neither statement 
attempts to link the veteran's current heart disease to his 
period of active service in the 1940's.  Dr. Flores, in 
noting the presence of hypertension and arteriosclerosis in 
1948, places the inception of the veteran's heart disease 
three years following his separation from service.

Consequently, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for 
arteriosclerotic heart disease.  As such, service connection 
remains denied.

The Board notes that in the veteran's representative's 
Written Brief Presentation dated in February 2002, an 
independent medical examination was requested pursuant to 
38 C.F.R. § 20.901(d).  Because the controversy involved in 
this appeal does not present a question of such medical 
complexity to require additional development, the Board finds 
that an independent advisory medical opinion is not 
warranted.  Specifically, the crux of this appeal turns on 
whether the veteran's current heart disease began in service 
or within one year of his separation from service.  The 
evidence of record clearly shows that the veteran was first 
diagnosed with heart disease at least three years after his 
separation from service.  There are numerous statements from 
physicians in the record and none of them attempt to link the 
veteran's current heart disease to his period of active 
service.  Accordingly, the Board finds that an additional 
medical opinion is not warranted.


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for 
arteriosclerotic heart disease, the veteran's appeal is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

